On this Merits.
Under our understanding of the pleadings the only issue involved in this appeal is the right of plaintiff to proceeed by rule for the purpose of having the legal mortgage cancelled and erased.
There is no force in the position taken bv Ophelia Williams, the defendant’s daughter, the mortgagee, that as she was not a party to the original suit, which resulted in the judgment against her father, she could not be brought into court otherwise than by petition and citation, or that the rule is premature because it was brought before the sale of the property or previous to any act on her part looking to a claim of preference on the property or its proceeds.
A judgment creditor has the undoubted legal right to remove obstacles, such as mortgages which may stand in the way of satisfying Ms judgment—and our jurisprudence has firmly settled the practice *389that for such a purpose he may proceed by rule, and that he may by that means bring into court parties who apparently hold mortgages on his debtor’s property, although they were not parties in any way to his original suit. Bayhi vs. Bayhi, 35 Ann. 529; Morris vs. Cain’s Executors, 34 Ann. 665, and numerous authorities therein referred to.
The district judge committed a grievous error, in the light of correct practice, in considering, under the only issue which was tendered by plaintiff, that ground of Ophelia Williams’ exception which suggested her alleged rights of ownership to the property under seizure. She cannot smuggle such a question under an issue of the validity of her mortgage. Under his rule, plaintiff has the legal right to discuss her mortgage claims, even if they should affect, as she contends, but one-half of the property now under seizure.
The judgment appealed from is therefore reversed; it is now ordered, that plaintiff’s rule be reinstated and that the cause be remanded to the lower court to be proceeded with according to law and to the views herein expressed. Costs of appeal to be paid by defendants, costs of the rule to abide the final determination of the same.
Rehearing refused.